                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FIVE STAR GOURMET FOODS, INC.,
                                         et al.,                                         Case No. 19-cv-05611-PJH
                                  8
                                                       Plaintiffs,
                                  9                                                      ORDER GRANTING MOTION TO
                                                 v.                                      DISMISS
                                  10
                                         FRESH EXPRESS, INC., et al.,                    Re: Dkt. No. 72
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Fresh Express, Inc.’s (“Fresh Express” or

                                  15   “defendant”) motion to dismiss. The matter is fully briefed and suitable for decision

                                  16   without oral argument. Having read the parties’ papers and carefully considered their

                                  17   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  18   GRANTS defendant’s motion to dismiss.

                                  19          On January 31, 2020, the court granted in part and denied in part defendant’s

                                  20   motion to dismiss plaintiffs Five Star Gourmet Foods, Inc. (“Five Star”) and Direct Pack,

                                  21   Inc.’s (“Direct Pack” and together with Five Star, “plaintiffs”) First Amended Complaint.

                                  22   Dkt. 59. As relevant here, the court dismissed with prejudice plaintiffs’ ninth claim for

                                  23   breach of contract as alleged against Fresh Express. Id. at 24. The court dismissed

                                  24   without prejudice plaintiffs’ tenth claim for intentional interference with contract as alleged

                                  25   against Fresh Express and expressed skepticism concerning plaintiffs’ basis for bringing

                                  26   the claim. Id. at 27–28. The court ordered plaintiffs to file any amended complaint within

                                  27   twenty-one days.

                                  28          On February 21, 2020, plaintiffs filed a Second Amended Complaint and re-
                                  1    alleged the ninth claim against Fresh Express. They also re-alleged the tenth claim

                                  2    without alleging any additional factual allegations. Defendant has moved to dismiss the

                                  3    ninth and tenth causes of action with prejudice. Dkt. 72. Plaintiffs have filed a statement

                                  4    of non-opposition stating that they do not oppose defendant’s requested relief. Dkt. 79.

                                  5          For the foregoing reasons, the court GRANTS defendant’s motion and

                                  6    DISMISSES WITH PREJUDICE plaintiffs’ ninth and tenth causes of action as alleged

                                  7    against defendant Fresh Express. Plaintiffs shall file any amended complaint within 21

                                  8    days of the date of this order. No new parties or causes of action may be pleaded

                                  9    without leave of court or the agreement of all defendants.

                                  10         IT IS SO ORDERED.

                                  11   Dated: March 27, 2020

                                  12                                               /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                   PHYLLIS J. HAMILTON
                                  13                                               United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
